         Case 1:20-cv-00666-SHR Document 20 Filed 08/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 SANDRA HARRISON and
 CAROLYN DOW,

                         Plaintiffs,

        v.
                                                  Civil Action No. 1:20-cv-00666-SHR
 BREW VINO, LLC d/b/a GRANDVIEW
 GOLF COURSE,                                                   ORDER
 STEVEN CHRONISTER,
 JORDAN CHRONISTER,
 MARC BOWER and
 BRIAN POLACHEK,

                          Defendants.


                   28th
       NOW, this __________         August
                            day of________________, 2020, upon consideration of

Plaintiffs’ Motion for Entry of Default Judgment against Brew Vino, LLC d/b/a Grandview Golf

Course, Steven Chronister, Jordan Chronister, Marc Bower and Brian Polacheck (“Defendants”),

and it appearing that Plaintiffs’ have met their burden, it is hereby ORDERED that Plaintiffs’

Motion is GRANTED. Therefore, judgment by default is ENTERED against Defendants in

favor of Plaintiffs in an amount to be determined by the Court after a hearing to assess damages.



                                             BY THE COURT:


                                               s/Sylvia H. Rambo
                                             _________________________
                                                                     J.
